Wait, J.
This is an action to recover a real estate broker’s commission for securing a mortgage. The defences were denial that the plaintiff obtained the mortgage, and a release of all claims for “placing any mortgages on. the premises.” There was contradictory evidence with regard to what was done by the plaintiff. Further there was *497evidence that when the paper set up as a release was signed by the plaintiff it did not bear a seal nor contain the words “I set my hand and seal” which appeared on the paper shown to the jury. The plaintiff testified that he signed a receipt for $100 intending to dispose of a claim for providing another, a second, mortgage on the premises, after being told that a first mortgage sought to have been negotiated by him had not been obtained; that he noticed the word “mortgages,” but relied upon the above statement and attached no importance to the plural word. Other witnesses contradicted this flatly. It was permissible to find for either plaintiff or defendants according to the credit given the testimony. If the truth were as the plaintiff asserted, the alleged release was not a release under seal binding him; and he had obtained a mortgage as alleged for which no commission had been paid. The jury found for the plaintiff. The only exceptions are to the refusal to direct verdicts for the defendants. Without discussion of the evidence, it is manifest that the trial judge was right in refusing to determine the material facts on disputed testimony, and in sending the case to the jury.

Exceptions overruled.